Matter of Valentina M.S. (Darrell W.) (2017 NY Slip Op 07057)





Matter of Valentina M.S. (Darrell W.)


2017 NY Slip Op 07057


Decided on October 6, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


1066 CAF 16-01199

[*1]IN THE MATTER OF VALENTINA M.S. LIVINGSTON COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; DARRELL W., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


VANLOON LAW, LLC, ROCHESTER (NATHAN A. VANLOON OF COUNSEL), FOR RESPONDENT-APPELLANT.
JENNIFER NOTO, MT. MORRIS, FOR PETITIONER-RESPONDENT. 
SARA E. ROOK, ATTORNEY FOR THE CHILD, ROCHESTER. 

	Appeal from an addendum of the Family Court, Livingston County (Robert B. Wiggins, J.), entered June 13, 2016 in a proceeding pursuant to Family Court Act article 10. The addendum clarified a prior order. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Kolasz v Levitt , 63 AD2d 777, 779).
Entered: October 6, 2017
Mark W. Bennett
Clerk of the Court